—Appeal by the defendant from a judgment of the County Court, Westchester County (Egan, J.), rendered November 13, 1998, convicting him of assault in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People were required to provide him with notice of the identification testimony of the *765officers who witnessed the stabbing is without merit. There was no previous identification of the defendant and, thus, no such notice was required (see, CPL 710.30; People v Trammel, 84 NY2d 584; People v Rohan, 214 AD2d 755).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., S. Miller, Friedmann and Townes, JJ., concur.